Citation Nr: 0506332	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from April 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO).  In November 2004, a hearing before the 
undersigned Veterans Law Judge was held in Washington, D.C.  
A transcript of this hearing is of record.

In December 2004, the veteran's representative submitted 
additional evidence that has not been reviewed by the RO.  
The Board notes, however, that the veteran's representative 
waived RO consideration of the additional evidence in 
statements received by the Board in December 2004, permitting 
the Board to consider such records in the first instance.  
See 38 C.F.R. § 20.1304(c) (effective October 4, 2004).  
Hence, the claim will be considered on the basis of the 
current record.


FINDING OF FACT

The veteran's hepatitis C originated during his active 
service.


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from April 1975 to August 
1977.  Service medical records note that, on June 12, 1976, 
the veteran was driving when he went off the road and rolled 
into a ditch.  He was found by the local police on the 
morning of June 13, 1976, and taken to a private Italian 
hospital, where he was treated for an open fracture of the 
right femur, a puncture wound of the right thigh, lacerations 
of the face, and contusions and abrasions of the body and 
arms.  A pin was placed in the supercondylar area and 
traction was applied.  It was noted that the veteran had 
spent a few days in the Italian hospital before being 
transferred to the U.S. military hospital.  A January 1977 
service medical record notes that the veteran had been 
transferred to Walter Reed General Hospital with a history of 
open comminuted fracture of the mid shaft of the right femur.  
A July 1977 discharge examination report notes findings of 
right femur deformity and right leg disability due to 
fracture.

Service personnel records note that the veteran was charged 
with 2 counts of unlawful possession of marijuana.  In lieu 
of a special court martial, the veteran voluntarily requested 
a discharge for the good of the service.  He was discharged 
in August 1977.

A November 1999 VA outpatient treatment record notes that the 
veteran was being following for hepatitis C.

In May 2001, the veteran submitted a claim for service 
connection for hepatitis C.  He maintained that he probably 
contracted hepatitis C when he was given blood following a 
car accident in Italy.

An August 2001 VA general medical examination report notes 
that the veteran was in a car accident in June 1976 while 
stationed in Italy.  He suffered a significant fracture to 
the right femur as well as to the right hip.  He was in 
traction for 4 months and a total body cast for 10 months.  
The examiner also noted that the veteran carried a diagnosis 
of hepatitis C.  The veteran indicated that he was not sure 
how he contracted hepatitis C; however, he indicated that he 
may have been transfused for his surgeries after his car 
accident.  The veteran indicated that he used drugs, 
including hashish, during service, but denied using any 
intravenous drugs.  The examiner opined that the veteran 
"probably received [hepatitis C] from the injections or 
sexual partners."

VA medical records dated in 2003 and 2004 document treatment 
of the veteran for alcohol abuse, marijuana abuse and cocaine 
dependence.  They include no reference to the veteran's 
intravenous injection of any drugs.

During a November 2004 hearing before the Board, the veteran 
testified that he was in a car accident in Italy in 1976.  He 
was left at the crash site overnight and nearly bled to 
death.  He testified that he remembers being admitted to an 
Italian hospital, and the doctors 

Holding me down on the table, cleaning 
the inside of my leg out where the bone 
come out of the side of my thigh, and a 
guy holding my hand and saying finito, 
finito, and watching this guy with a 
black gun with a stainless steel pen shot 
it through my right knee and as he drove 
through it, it came out the other wise 
with my skin wrapped around it.  I had 
passed out from the pain, it was so 
severe.  When I woke up in traction my 
bed was covered in blood.  At that point 
I looked up I could see the blood 
transfusion going in my arm, the hose 
came off where it entered the needle on 
my arm and drained out all over the bed.

The veteran stated that he was diagnosed with hepatitis C in 
1999.  He maintained that he has been addicted to 
prescription pain killers, but has never used intravenous 
drugs.  Furthermore, he was divorced after 17 year of 
marriage.  Since his divorce, he has never had unprotected 
sex.  Finally, he had had no blood transfusion since his 
discharge from service.

In a November 2004 statement, Ray McMullen, a VA physician's 
assistant, stated that the veteran, "most likely contracted 
Hepatitis C while serving in Italy, secondary to a blood 
transfusion he received after a car accident."  In a 
December 2004 statement, Mr. McMullen stated that the veteran 
was a patient of his.  He stated:

I have reviewed [the veteran's] records 
as well as taken his medical history 
myself.  It is more likely than not that 
[the veteran] contracted hepatitis C 
through a blood transfusion secondary to 
a severe femur fracture while stationed 
at Site Pluto, Italy.  Blood transfusion 
is [the veteran's] most remarkable risk 
factor for hepatitis C.  He has no 
history of IV drug abuse.  He does have 
an x-ray of his femur on record at the 
Lebanon VA hospital which shows an old 
fracture of the femur of the severity to 
require a transfusion.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's service medical records 
show that he was in a car accident during service, and 
sustained many in juries, including an open fracture of his 
right femur.  The veteran has alleged that he received a 
blood transfusion during his initial hospitalization in 
Italy; hospitalization reports from this private Italian 
hospital are not of record.  In December 2004, the veteran's 
treating VA physician's assistant reviewed the veteran's X-
rays and opined that the veteran's in-service fracture was of 
the severity to require a transfusion.

Post service medical evidence notes that the veteran has been 
receiving treatment for hepatitis C at VA facilities since 
1999.  In statements dated in November 2004 and December 
2004, the veteran's treating physician's assistant has linked 
the veteran's currently diagnosed hepatitis C to his military 
service.  This opinion is based upon treatment of the veteran 
for hepatitis C and a review of the available evidence 
pertaining to the veteran's medical history.

On the other hand, an August 2001 VA examiner opined that the 
veteran's hepatitis C was probably contracted from injections 
or sexual partners.  However, the Board points out that the 
veteran's denies any history of unprotected sex outside of 
his prior marriage, and no evidence demonstrating that the 
veteran had unprotected sex has ever been presented.  The 
veteran also specifically denies any history of IV drug 
abuse.  He alleges that he has only abused prescribed pain 
medications.  The VA treatment records contradict this 
testimony.  They show that he received treatment for 
marijuana abuse and cocaine dependence.  They do not document 
treatment for abuse of prescription drugs.  Although the 
Board has therefore found the veteran's testimony to be less 
than completely truthful, the VA treatment records do not 
refer to the veteran's intravenous injection of any drugs.  

In light of these circumstances, the Board has concluded that 
the evidence in support of the claim is at least in equipoise 
with that against the claim.  Accordingly, service connection 
is in order for the veteran's hepatitis C. 


ORDER

Entitlement to service connection for hepatitis C is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


